Title: From John Quincy Adams to Abigail Smith Adams, 27 December 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 80.My Dear Mother
					Boston House 27th Decr. 1815
				
				My Nephew and Secretary of Legation Mr J. A. Smith, upon his arrival here on the 10th. Instant, delivered to me your kind favours of the 30th. Septbr. and 23d October, the latter enclosing copies of two Letters of recommendation upon which you suppose he obtained the appointment.  My sentiments upon this subject have not been concealed from you, but as the President has thought proper to place him in the situation, it now becomes me only to wish that he may prove a faithful and useful public servant, and that the Office may prove to him as agreeable in the reality as it has been in the anticipation.  In the letter from Judge Van Ness to his kinsman, he says he has reason to believe the appointment would be personally agreeable to me. Whence he derived his information, I know not, nor need I say to you that it was erroneous. It could not be agreeable to me, had it been for no other reason than that I had already recommended the appointment of another person, who not being my    kinsman, may have too much reason to suspect that I have not acted sincerely towards him in these transactions, and whose suspicions would derive strong confirmation from that passage in Judge Van Ness’s Letter, were he acquainted with it.This new Political connection will however probably not be of long continuance.  My fathers opinion that I can do here no good for my Country so far coincides with my own, that combining with the terms upon which it has pleased my Country to impose upon me the duty of representing her here, it has induced me repeatedly to request to be relieved from the burden which upon those terms will from day to day become more insupportable.  If it be possible for me to do any good, the same service may be equally performed by many others to whom it would be more agreeable, and whose circumstances in life may enable them to perform it without injustice to themselves and their families.As Congress are now in Session, I suppose your enigma about the Commercial Treaty or Convention has before this time found a solution.  The British Government who are very unwilling to make any commercial Treaty at all, appeared to be actuated by the principle when they did consent to treat, of making as little of a Treaty as possible. From the anxious expectation which it appears to have excited in the United States, there cannot fail to result much disappointment and not a little derision, when it comes to be known.  Little however as it is, it has excited some discontent among the commercial monopolists of this Country, and has been attacked with as much bitterness and probably far more ability for what it contains, as I have no doubt it will be in America for what it omits.  Our Naval campaign in the Mediteranian has been perhaps as splendid as any thing that has occurred in our annals since our existence as a Nation. It has excited little attention in Europe because a more extensive scene and more powerful interest have absorbed all the attention of the European Nations at the same time but it has manifested an American influence upon the Barbary Powers, which, if not much noticed by the people of the Christian Nations, will sink deep enough into the memory of the Cabinets by which they are Governed.  While we remain entirely disconnected with the political arrangements of Europe, our affairs and our atchievements will be but little noticed by them and when noticed we must expect to discover the impression which it produces upon them not by their approbation, but by their jealousy.  Europe, which has already felt us far more than she or we ourselves are aware, is destined yet to feel us perhaps more than she or we expect. It is for us to remember that during the last year of our late War with Great Britain, there was a virtual combination of all Europe with her against us, and although it is to be hoped that the ascendancy which Great Britain has acquired, is already waning, and will rapidly decline, we must still be always prepared for self defence against the aggressions which her interests or her Passions may point or excite to effect if possible our ruin Her language at the present time is pacific, but the situation of her people is so far from being easy or contented that it is a prevailing sentiment here that a foreign War is indispensably necessary to save the Nation from internal convulsions.  These animosities against France have been almost satiated, by the condition to which they have reduced her, but their feelings against America are keener, more jealous, more envious, more angry than ever. The Government is making the experiment of Peace, but peace already ruins the Agricultural interest of the Country, and as they must soon find the absolute necessity of making new Loans and issuing new floods of Bank Paper, it is to be feared that their only expedient for reconciling the people to these measures will be to involve them in a War, which will furnish the pretext for resorting to them. I hope however that it will at least not arise until I shall have been released from the station of Centinel at this Post.Our Boys are all at home, for the Christmas holidays, and the Vacation continues until the 1st. of February. George and Charles are afflicted with severe coughs, which I believe are a seasoning to the Climate, or at least to the Coal-fires. They will write to you, or to some of their friends by this opportunity. George seldom misses one, and he flatters himself that he is very much improved in his hand writing: you will judge how correctly. He studies Homer and Horace and Fencing and the German Flute and a deportment. He has also commenced a reputation for Oratory, but he has a Military passion as ardent as that of Uncle Toby and I do not despair of seeing him as deeply skilled in the disciplines of the Wars, as Captn. Fluellen. My duty to my father and believe me to be ever affectionately yours
				
					John  Quincy Adams.
				
				
			